In an action to recover damages for personal injuries allegedly suffered in the negligent operation of a bus and for loss of services, order granting respondents’ motion to examine defendant Gallagher before trial modified by striking therefrom the first and fifth items of examination, and as thus modified the order is affirmed, without costs. The first item of examination relates to matter not at issue between the parties to this appeal; and, moreover, the liability of the defendant driver does not turn upon ownership of the bus. The fifth item seeks irrelevant matters and matters covered by item 4. Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.